Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154945(105)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                    SC: 154945                                        Justices
  In re HEARD/BRUCE, Minors.                                        COA: 331676
                                                                    Wayne CC Family Division:
                                                                    13-511403-NA

  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 13,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2017
         s0124
                                                                               Clerk